Citation Nr: 1526578	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-00 535	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability.

2.  Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Cheyenne, Wyoming (RO).  The Board finds that an October 2011 statement from the Veteran can be construed as a notice of disagreement to the August 2011 denial.  A Statement of the Case was issued in October 2013, and a timely substantive appeal was received from the Veteran in December 2013.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ) in September 2014, and a transcript of the hearing is of record.

The October 2013 Statement of the Case found that new and material evidence had been received and denied the claim on a de novo basis.  The Board notes, however, that even if the RO determined that new and material evidence was presented to reopen the claim for service connection for a right foot disability, such is not binding on the Board, which must first decide whether evidence has been received that is both new and material to reopen the claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

A review of the record reveals that a September 2014 medical opinion was added to the record after the Statement of the Case, along with a written waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  

The issue of entitlement to service connection for low back disability as secondary to right foot disability has been raised by the record in the private medical opinions on file, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The claim for entitlement to service connection for a right foot disability was most recently denied by an unappealed rating decision in September 2008, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the September 2008 rating decision is new, relates to an unestablished fact necessary to sustain the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a right foot disability.

3.  The Veteran's preexisting right foot disability was not clearly and unmistakably not aggravated beyond normal progression by his active service.   

4.  The Veteran's right foot disability is causally related to service.


CONCLUSIONS OF LAW

1.  The September 2008 rating decision denying entitlement to service connection for a right foot disability is final.  38 U.S.C. § 7105(c) (West 2002), 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

2.  Evidence submitted since September 2008 to reopen the claim of entitlement to service connection for a right foot disability is new and material; therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (201).

3.  The criteria for the establishment of service connection for right foot disability are met.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.304, 3.306 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2014).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

As the issue of new and material evidence to reopen the claim for service connection for a right foot disability is granted in the decision below, with the reopened claim for a right foot disability being granted, further discussion as to VA's duties to notify and assist with regard to such issue is rendered moot.


Analysis of the Claims

New and Material Evidence Claim

The Veteran seeks to reopen a claim of service connection for a right foot disability as a result of service aggravation of his preexisting right foot disability.  
In general, unappealed rating decisions are final.  See 38 U.S.C.A. § 7104.  A final decision cannot be reopened unless new and material evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, VA must reopen a finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  

"If new and material evidence is presented or secured with respect to a claim that has been disallowed, [VA] shall reopen the claim and review the former disposition of the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); see also Knightly v. Brown, 6 Vet. App. 200 (1994).  
"New" evidence means existing evidence not previously submitted to agency decisionmakers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unsubstantiated fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  
In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  There must be new and material evidence as to any aspect of the Veteran's claim that was lacking at the time of the last final denial in order to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  Consequently, there would need to be evidence that the Veteran currently has aggravation of a preexisting right foot disability due to service.  

The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Entitlement to service connection for a right foot disability was denied by rating decision in July 2004 because there was no evidence of a permanent worsening n service of the preexisting right foot disability.  The Veteran was notified of this decision later in July 2004, and he did not timely appeal, nor was any new and material evidence submitted within the appeal period.  This denial was affirmed in an unappealed rating decision in September 2008.

The evidence on file at the time of the September 2008 rating decision consisted of the Veteran's service treatment records and VA treatment records dated from August to November 2003 and from April 2005 to July 2007.

The Veteran's service treatment records, including his December 1971 separation evaluation, do not include any complaints or findings of a right foot disability.  VA treatment reports through July 2007 reveal complaints of a right foot disability, with the Veteran providing a history of having a right clubfoot as a child that was surgically repaired.  

Evidence received since September 2008 consists of VA and private treatment reports dated through September 2014, a transcript of the Veteran's September 2014 video conference hearing, and written statements by and on behalf of the Veteran.  

Medical evidence added to the record after September 2008 includes February 2012 and September 2014 private medical opinions in favor of the claim.   

The Board has reviewed the evidence received into the record since the September 2008 rating decision and finds that new and material evidence has been submitted sufficient to reopen the claim for service connection for a right foot disability.  A February 2012 report from M. Schweinberger, D.P.M., and a September 2014 medical report from a VA physician are new because they have not previously been received by VA, and they are material because they relate to the element of whether the Veteran has a preexisting right foot disability that could have been aggravated by service.  As such, this evidence raises a reasonable possibility of substantiating the claim for service connection for a right foot disability, as this evidence bears upon one element of a claim for service connection.

The Board must now consider whether the Veteran will be prejudiced if the Board proceeds to consider his claim for service connection for a right foot disability on the merits.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has made arguments on the merits of the claim for service connection for a right foot disability throughout the appeal period.  He has also had the opportunity to submit evidence on the merits of this claim.  In light of the favorable grant of benefits, there is no possibility of prejudice by the Board's adjudication, in the first instance, of the claim for service connection for a right foot disability on the merits.  Curry v. Brown, 7 Vet App 59 (1994).


Service Connection Claim

The Veteran has contended that he has a preexisting right foot disability that was aggravated by service trauma.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2014).  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

The law provides that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).

When no pre-existing condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the "pre-existing condition. 38 U.S.C. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. 
§ 3.322.

Conversely, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F. 3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Because the Veteran's December 1968 entrance medical history and medical examination reports do not reveal any complaints or clinical findings of a preexisting right foot disability, the Veteran is presumed to have been in sound condition on service entrance.  However, as the Veteran has testified that he had a right clubfoot as a child that was surgically repaired and both the VA and private medical evidence on file refers to a preexisting right foot disability, the Board finds that the presumption of soundness has been rebutted by clear and unmistakable evidence that the Veteran had a pre-existing right foot disability prior to service entrance.  Consequently, the Board must now determine whether there is clear and unmistakable evidence that the pre-existing right foot disability was not aggravated by service.

Although a VA examiner concluded on right foot evaluation in March 2012 that the Veteran's right foot disability clearly and unmistakable existed prior to service and was clearly and unmistakable not aggravated beyond natural progression by service, the February 2012 medical opinion from a private podiatrist who had treated the Veteran since 2009 and the September 2014 medical opinion from a VA physician find service aggravation of the Veteran's pre-existing right foot disability as a result of the stress placed on the right foot by his military service, including having to carry a heavy pack and performing parachute jumps.  Because these two medical opinions, which are based on the Veteran's military history and include a rationale, find evidence of aggravation of the Veteran's pre-existing right foot disability, there is not clear and unmistakable evidence that the pre-existing right foot disability was not aggravated by service.  This means that the presumption of soundness applies and the claim becomes one for service connection for a right foot disability on a direct basis.  


Thus, the Board must now address the question of whether the Veteran's right foot disability was incurred as a result of active military duty.  As both the February 2012 private medical opinion from the podiatrist who had treated the veteran since 2009 and the September 2014 VA medical opinion link the veteran's current right foot disability to service, service connection for right foot disability is warranted.


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a right foot disability is reopened.

Entitlement to service connection for a right foot disability is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


